Case 1:15-cv-09605-LGS Document 83 Filed 12/13/18 Page 1 013

Hogan
Love]ls

Hogan Lovel|s US LLP
875 Third Avenue
New York. NY 10022
T +1 212 918 3000

F +1212 918 3100
www.hogan|ove|ls.com

December 13, 2018

V|A ECF

Honorable Lorna G. Schofleld

United States District Judge

United States District Court

Southern District of New York

Thurgood Marshal| United States Courthouse
40 Foley Square

New York, New York 10007

Re: Chan v. Chinese-American P|anning
Counci| Home Attendant Program, |nc.
Case No.15-CV-09605

Dear Judge Schofleld:

We represent the defendantl Chinese-American P|anning Council Home Attendant Programl |nc.
(“CPC") in the above-captioned matter. We write pursuant to your Order (Docket No. 82) that the
parties shall tile letters on ECF apprising the Court of the status of the mediation/arbitration
Respectfullyl we write without waivingl and expressly reserve, the privileged and confidential nature

of the parties’ mediation and arbitration proceedings.

As a follow-up to my prior letter dated November 19, 2018 (Docket No. 81), we write to inform the
Court that on December 10l 2018, an attorney representing Plaintiffs’ unionl 11993E|U United
Healthcare Workers East (“1199”) and | met with the contractually appointed mediatorl Martin

Scheinmanl Esq. (“Mediator“’). The Mediator also invited to attend other management attorneys

Hogan Lovel|s US LLF is a limited liability partnership registered in the District of Co|umbie. 'Hogan Lovells' is an intematlonal legal practlce that indudes Hogan Lovel|s US
LLP and Hogan Love|ls |ntemet|ona| LLP, with offices ln: A||canle Amsterdam Baltimore Bel]lng Blnningham Boston Brussels Cclorado Springs Denver Dubal
Dusseldorf Frankfurt Hamburg Hanoi Ho Cthinh City Hong Kong Houston Johannesburg London LosAngeles Luxembourg Medrid Mexleo C|ty M|aml Milan
Minneapolis Monterrey Mosoow Mun|ch NewYork Nonhem \hrglnla Paris Perth Philadelphla R|o de Janeiro Rome San Francieeo Séo Paulo Shenghai
Sllloon Val|ey S|ngapore Sydney Tokyo Warsaw Washington DC Associated omces:Budnpest Jakarta ShanghaiFTZ Ulaanbaatar Zagreb. Buslness Servlce
Centers: Johannesburg Loulsvl\le. For more lnfonnation seewww.hogan|ovells.oom

\\NY - 038170/000002 - 9669972 v2

Case 1:15-cv-09605-LGS Document 83 Filed 12/13/18 Page 2 013
Honorable Lorna G. Schofie|d - 2 - December 13l 2018

representing a number of home health care, non-profit employers organized by 1199 who have

similar pending or threatened litigation in state and federal court.1

The Mediator proposed a suggested template resolution of the case but felt that for efficiency,
speedl and effective management of such class action, it would be best to try to aggregate as many
cases as possible to create a common fund. lt would be extremely costly to have separate claims
administration, multiple attorneys’ fees applicationsl fair hearingsl etc. The Mediator requested that
by January 7, 2019, the other management attorneys inform him if their clients are interested in

pursuing the framework of a “global settlement."

Upon receipt of the information regarding the interest of other home health care agencies
represented by 1199l the Mediator will contact P|aintiffs’ attorneys in the instant case as well as
plaintiffs’ counsel who are suing other home attendant agencies that express an interest in a “global
settlement”. The Mediator would expect to meet with them early next year to discuss the parameters

of a settlement

in addition to the Chan case, there is a parallel case involving many of the same employees: Chu et
al v. Chinese-American P|anninq Council Home Attendant Pr@r_a@|nc., index No. 651947/2016, in
New York Supreme Court before Justice Carol Edmead that has been stayed pending the

mediation/arbitration of the Chan case. We would hope to resolve both of these cases. We also

 

represent another home health care agency that has a similar suit pending against it brought by the
same attorneys as the Chan case. This agency as well as others have expressed a willingness to

participate in such a “global settlement”.

 

1 We understand that there are approximately 150 wage and hour cases against home health
care agencies pending in New York State and federal courts although not all involve 1199 members.

\\NY - 038170/000002 - 9669972 V2

Case 1:15-cv-09605-LGS Document 83 Filed 12/13/18 Page 3 013
Honorable Lorna G. Schofield - 3 - December 13, 2018

Due to a long-planned commitment to be out of town the week of December 17, l will be unable to
attend the court conference on December 20. ln light of the most recent developmentsl l would
respectfully ask the Court to postpone the status conference for sixty (60) days to enable the
Mediator to obtain the interests of other agencies and to meet with Plaintiffs’ counsel and other
attorneys representing home health care workers in these actions. Plaintiffs’ counsel has consented

to this request for a postponement

We believe that this approach will result in an ADR solution that will obviate the need for further court

intervention until approval of a final settlement is necessary.

Respectfully submittedl

/s/ Kenneth Kirschner
Kenneth Kirschner
Partner

kenneth.kirschner@hoganlovells.com
D (212) 918-3260

cc: Counsel to All Parties (by ECF)

\\NY - 038170/000002 - 9669972 v2

